      Case 1:18-cv-05448-ER Document 96 Filed 07/13/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TING QIU QIU, JIAN WEI DENG, YU BO SU, ZHAO-
BANG BAI, and SHAOHONG ZENG, individually and
on behalf of others similarly situated,                                 ORDER
                                                                   18 Civ. 5448 (ER)
                                Plaintiffs,

              -against-

SHANGHAI CUISINE, INC. d/b/a Shanghai Cuisine Bar
& Restaurant, R & M CENTURY, INC. d/b/a Shanghai
Cuisine Bar & Restaurant, JOHN DOE CORPORATION,
JONATHAN HO, NA SUN, JIJIE HONG, WING JING
LAU, JOSEPHINE FENG, and CHENWEN HO,

                                Defendants.


Ramos, D.J.:
       Before the Court is Defendants Sun and Ho’s motion for reconsideration of the
Court’s June 26, 2020 Order compelling them to provide their residencies and domiciles
and granting Plaintiﬀs an extension of time to serve, brought pursuant to Local Civil Rule
6.3 and Federal Rule of Civil Procedure 60(b)(1). Doc. 90. For the following reasons,
the motion is GRANTED in part and DENIED in part.
I.     BACKGROUND
       Te Court assumes familiarity with the facts in its previous Opinions and Orders
in this case, Qiu Qiu v. Shanghai Cuisine, Inc., No. 18 Civ. 5448 (ER), 2019 WL 6002371
(S.D.N.Y. Nov. 14, 2019), and Qui Qui v. Shanghai Cuisine, No. 18 Civ. 5448 (ER), 2020
WL 2115409 (S.D.N.Y. May 4, 2020). Te following facts are only those necessary to
resolving the motion at hand.
       Ting Qui Qui, Jian Wei Deng, Yu Bo Su, Zhaobang Bai, and Shaohong Zeng
(collectively, “Plaintiﬀs”) brought this putative collective action on behalf of themselves
and all similarly situated employees against Shanghai Cuisine, Inc. d/b/a Shanghai
       Case 1:18-cv-05448-ER Document 96 Filed 07/13/20 Page 2 of 8




Cuisine Bar & Restaurant, R & M Century, Inc. d/b/a Shanghai Cuisine Bar &
Restaurant, John Doe Corporation, Jonathan Ho, Na Sun, Jijie Hong, Wing Jing Lau,
Josephine Feng, and Chenwen Ho (collectively, “Defendants”), alleging unpaid wages
and failure to pay overtime in violation of the Fair Labor Standards Act (“FLSA”), 29
U.S.C. § 201 et seq. Doc. 5. Plaintiﬀs also allege violations of New York Labor Law
(“NYLL”). Id. On February 13, 2020, the Court entered default judgment against
Defendants Shanghai Cuisine, Inc., R & M Century, Inc., Jijie Hong, Wing Jing Lau, and
Josephine Feng. Doc. 78. Accordingly, at that time, only Defendants John Doe
Corporation, Na Sun, and Jonathan Ho, a/k/a Chenwen Ho, remained in the action.
        On January 13, 2020, Defendants Sun and Ho moved to dismiss for insuﬃcient
service of process. Doc. 66.1 Tey argued that service at Shanghai Cuisine was improper

because, in part, Shanghai Cuisine was not their actual place of business. According to
Ho, his actual place of business was the Hudson Club, located in Manhattan. On January
14, 2020, while Sun and Ho’s motion was pending, Plaintiﬀs served Sun and Ho with a
demand to disclose their residencies and domiciles pursuant to Local Civil Rule 26.1. At
a conference held on February 14, 2020, the Court stayed discovery, including Plaintiﬀs’
Rule 26.1 requests, pending resolution of Sun and Ho’s motion to dismiss. Minute Entry
for Feb. 14, 2020.

        In mid-March, Mayor de Blasio issued a state of emergency in New York City due
to the COVID-19 pandemic. Many businesses, including presumably the Hudson Club,
were forced to close as the City shut down. According to Plaintiﬀs, “the Hudson Club
has been, is, and as a service business will until the implementation of Phase 3 reopening
in Manhattan remain closed due to COVID-19.” Doc. 86 at 1 n.1.




1
  In their opposition, Plaintiﬀs cross-moved to amend their complaint pursuant to Rule 15(a), having only
learned through Sun and Ho’s brieﬁng that John Doe Corporation was United Restaurant Group, Inc. Doc.
77.



                                                    2
      Case 1:18-cv-05448-ER Document 96 Filed 07/13/20 Page 3 of 8




       On May 4, the Court denied Sun and Ho’s motion to dismiss, and granted
Plaintiﬀs’ motion to amend, directing them to serve Sun and Ho by June 4. Doc. 80.
Between May 29 and June 2, Plaintiﬀs emailed counsel for Sun and Ho four times, urging
that they respond to their Local Rule 26.1 inquiries and proposing that counsel accept
service on behalf of their clients. Doc. 91, Ex. B. Defense counsel maintains that they
did not respond to these inquiries because their oﬃces were closed due to the COVID-19
pandemic. However, on June 2, 2020, defense counsel’s oﬃce did respond to Plaintiﬀs’
emails, refusing to either accept service on Sun and Ho’s behalf or to provide their
residential addresses so that they might be served. Id. at 1.
       On June 3, 2020, Plaintiﬀs wrote the Court to request a one-month extension of
time to serve Sun and Ho and requested that the Court compel Sun and Ho to produce

their residential information pursuant to Local Civil Rule 26.1. Doc. 81. On June 4, the
Court directed Sun and Ho to respond by June 8, 2020. Doc. 82. Tey failed to do so.
Defense counsel again claims that this was because his oﬃce was not reopened until June
26, 2020. Doc. 90 at 2-3. However, as Plaintiﬀs point out and Sun and Ho do not
dispute, defense counsel’s oﬃce was able to ﬁle at least two cases during the time its
oﬃces were supposedly closed. See Yang v. Cuccinelli, No. 20 Civ. 2532 (E.D.N.Y. June
5, 2020); Xu et al. v. Cuccinelli, No. 20 Civ. 2607 (E.D.N.Y. June 11, 2020). On June 24,

2020, Plaintiﬀs again wrote the Court to request an order compelling Sun and Ho to
provide their residences and domiciles pursuant to Local Civil Rule 26.1, and for an
extension of time to serve Sun and Ho. Doc. 86. Teir previous motion having been
unopposed, the Court granted these requests. Doc. 88.
       Sun and Ho ﬁled the instant motion for reconsideration of the June Order on July
1, 2020, pursuant to Local Civil Rule 6.3 and Federal Rule of Civil Procedure 60(b)(1).
Doc. 90. Plaintiﬀs ﬁled their opposition on July 3, 2020, Doc. 91, and Sun and Ho ﬁled
their reply on July 6, 2020, Doc. 94.




                                             3
      Case 1:18-cv-05448-ER Document 96 Filed 07/13/20 Page 4 of 8




II.    LEGAL STANDARD
       Rule 6.3 of the Local Civil Rules for this District provides for reconsideration of a

court’s order on a motion only where the court has overlooked controlling decisions of
law or factual matters that were “put before it on the underlying motion . . . and which,
had they been considered, might have reasonably altered the result before the
court.” Mikol v. Barnhart, 554 F. Supp. 2d 498, 500 (S.D.N.Y. 2008) (quoting Greenwald
v. Orb Commc’ns & Mktg., Inc., No. 00 Civ. 1939 (LTS), 2003 WL 660844, at *1
(S.D.N.Y. Feb. 27, 2003)); see also S.D.N.Y. Local Civ. R. 6.3. Under such
circumstances, a motion for reconsideration may be granted “to correct a clear error or
prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL
Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (internal quotation marks and citation
omitted). “Reconsideration of a court’s previous order is an ‘extraordinary remedy to be
employed sparingly in the interests of ﬁnality and conservation of scarce judicial
resources.’” Parrish v. Sollecito, 253 F. Supp. 2d 713, 715 (S.D.N.Y. 2003) (quoting In
re Health Mgmt. Sys. Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)). Local
Rule 6.3 is “narrowly construed and strictly applied so as to avoid repetitive arguments
on issues that have been considered fully by the Court.” Mikol, 554 F. Supp. 2d at 500
(internal quotation marks omitted) (quoting Dellefave v. Access Temps., Inc., No. 99 Civ.
6098 (RWS), 2001 WL 286771, at *1 (S.D.N.Y. Mar. 22, 2001)). “Where the movant
fails to show that any controlling authority or facts have actually been overlooked, and
merely oﬀers substantially the same arguments he oﬀered on the original motion or
attempts to advance new facts, the motion for reconsideration must be denied.” Id.
(citing Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)).

       Similarly, the Second Circuit has instructed that Rule 60(b) provides
“extraordinary judicial relief” and can be granted “only upon a showing of exceptional
circumstances.” Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir.1986). In pertinent part,
Federal Rule of Civil Procedure 60(b) provides for reconsideration of an order if there



                                             4
       Case 1:18-cv-05448-ER Document 96 Filed 07/13/20 Page 5 of 8




has been “mistake, inadvertence, surprise, or excusable neglect,” see Fed. R. Civ. P.
60(b)(1). “Tough Rule 60(b)(1) may provide relief from judicial mistake, it should not
provide a movant an additional opportunity to make arguments or attempt to win a point
already carefully analyzed and justiﬁably disposed.” Serrano v. Smith, No. 05 Civ. 1849
(KTD), 2009 WL 1390868, at *2 (S.D.N.Y. May 13, 2009) (internal quotation marks and
citations omitted).
       Whether to grant or deny a motion for reconsideration is “within ‘the sound
discretion of the district court.’” Premium Sports Inc. v. Connell, No. 10 Civ. 3753
(KBF), 2012 WL 2878085, at *1 (S.D.N.Y. Jul. 11, 2012) (quoting Aczel v. Labonia, 584
F.3d 52, 61 (2d Cir. 2009)). Under the strict standard applied by courts in this Circuit,
“reconsideration will generally be denied unless the moving party can point to controlling

decisions or data that the court overlooked—matters, in other words, that might
reasonably be expected to alter the conclusion reached by the court.” Shrader, 70 F.3d at
257.
III.   DISCUSSION
       Sun and Ho do not contest that they have yet to respond to Plaintiﬀs’ Local Rule
26.1 requests. Rather, they argue that because Plaintiﬀs intend to use this information for
the purpose of serving them with process, rather than for jurisdictional purposes, “there
are no legal grounds or precedents for the Court to grant the Plaintiﬀs’ motion to
compel.” Doc. 90 at 5. Tey further argue that the Court should not have granted
Plaintiﬀs an extension of time to serve because Plaintiﬀs failed to serve them at their
actual place of business before mid-March, when service businesses were required to
closed due to the COVID-19 pandemic.

       As an initial matter, the Court admonishes Sun and Ho for their failure to respond
to Plaintiﬀs’ initial motion, as per the Court’s June 4, 2020 Order. Doc. 82. Although
they purport that their oﬃce was closed during this time-period, this does not excuse their
obligation to monitor their dockets. Furthermore, counsel for Sun and Ho clearly had


                                             5
      Case 1:18-cv-05448-ER Document 96 Filed 07/13/20 Page 6 of 8




access to email during this time period, as evidenced by the June 2, 2020 email declining
to accept service on their behalf. Doc. 91, Ex. B at 1. And, as Plaintiﬀs have pointed
out—and Sun and Ho do not contest—defense counsel’s oﬃce has managed to ﬁle two
cases during the time their oﬃce was supposedly closed. See Yang v. Cuccinelli, No. 20
Civ. 2532 (E.D.N.Y. June 5, 2020); Xu et al. v. Cuccinelli, No. 20 Civ. 2607 (E.D.N.Y.
June 11, 2020). Plaintiﬀs argue that the Court should sanction defense counsel for this
behavior. Doc. 91 at 6–8. Defense counsel’s apparent misrepresentations to the Court
are greatly concerning. While the pandemic has imposed a great burden on our economy,
many sectors, including the legal profession, have had the good fortune to continue their
operations by having employees work from home. Defense counsel surely had that
ability. He cannot therefore choose which Court orders he will respond to and which he

will ignore, and then blame the pandemic. Accordingly, the Court orders counsel for Sun
and Ho to show cause on July 31, 2020 and 11:00 AM why he should not be sanctioned
for his representations that he was unable to respond to the Court’s June 4 order because
his oﬃces were closed.
       However, Sun and Ho’s argument that the Court’s June 26, 2020 Order
inappropriately turns Local Rule 26.1 into a tool for obtaining prelitigation discovery is
meritorious. Sun and Ho have vociferously contested personal jurisdiction and proper

service in this Court, and there is no reason to assume that they have waived these
defenses now. “To waive or forfeit a personal jurisdiction defense, a defendant must give
a plaintiﬀ a reasonable expectation that it will defend the suit on the merits or must cause
the court to go to some eﬀort that would be wasted if personal jurisdiction is later found
lacking.” Corporacion Mexicana De Mantenimiento Integral, S. De R.L. De C.V. v.
Pemex-Exploracion y Produccion, 832 F.3d 92, 102 (2d Cir. 2016) (internal quotation
marks and citations omitted). Like most Federal Rules of Civil Procedure, Rule 26—and
by extension Local Rule 26.1—“only applies when there is a lawsuit pending between
parties.” Wetzelberger v. M & T Bank Corp., No. 12 Civ. 3685 (BMC), 2012 WL


                                             6
       Case 1:18-cv-05448-ER Document 96 Filed 07/13/20 Page 7 of 8




4328398, at *2 (E.D.N.Y. Sept. 20, 2012) (applying this axiom to Federal Rule of Civil
Procedure 34); see also ACE Am. Ins. Co. v. Keiicmiro, No. 08 Civ. 476 (PHX) (MHM),
2008 WL 2264241, at *1 (D. Ariz. May 30, 2008) (“Te Court is unaware of any
authority that would permit it to order prelitigation discovery other than in relation to
issues of jurisdiction and venue, including jurisdiction over the person and the legal
suﬃciency of service of process.”). Because Defendants have not yet been served, there
is no such proceeding here. It would be clear error to ﬁnd otherwise. Te Court therefore
grants Defendants’ motion for reconsideration of the motion to compel compliance with
Plaintiﬀs’ Local Rule 26.1 requests.
        Sun and Ho’s arguments with regards to the Court’s decision to grant Plaintiﬀs an
extension of time to eﬀectuate service are less convincing. Essentially, Sun and Ho argue

that because Plaintiﬀs failed to serve them at their place of business before the Hudson
Club temporarily closed due to the COVID-19 pandemic, there can be no good cause for
further extensions of time to serve.2 However, in its May 4, 2020 Opinion and Order, the
Court implicitly rejected this argument when it found that good cause existed to extend
Plaintiﬀs’ time to serve until June 4, 2020.3 Defendants do not challenge that Opinion
and Order—indeed, any motion to reconsider that Opinion and Order would be
considered untimely at this juncture. Defendants have therefore pointed the Court to no

new evidence or caselaw that granting Plaintiﬀs an extension of time to serve was
inappropriate. Indeed, as it appears that Sun and Ho have made it very diﬃcult for
Plaintiﬀs to serve them anywhere other than their place of business, the Court anticipates
that Plaintiﬀs may well need further extensions of time to serve if the Hudson Club is not




2
 Although only Ho admits to having worked at the Hudson Club, Defendants’ brieﬁng argues that both Sun
and Ho may be served here. See Doc. 94 at 6–7.
3
 Moreover, it would be unreasonable to have expected Plaintiﬀs to predict the coronavirus pandemic, as
well as Sun and Ho’s sheer refusal to accept alternate modes of service when the pandemic did reach New
York City.



                                                   7
       Case 1:18-cv-05448-ER Document 96 Filed 07/13/20 Page 8 of 8




able to reopen soon.4 As such, the Court denies Sun and Ho’s motion to reconsider this
portion of its June 26, 2020 Order.
IV.      CONCLUSION
         For the foregoing reasons, Sun and Ho’s motion for reconsideration is GRANTED
in part and DENIED in part. Te Clerk of Court is respectfully directed to terminate the
motion, Doc. 90. A Show Cause hearing will be held on July 31, 2020 at 11:00 AM. At
that time, counsel for Sun and Ho is directed to show cause why he should not be
sanctioned for his representations that he could not respond to the Court’s June 4, 2020
order because his oﬃces were closed. Te hearing will be held via teleconference. Te
parties are directed to call (877) 411-9748; access code 3029857.


         SO ORDERED.


Dated:     July 13, 2020
           New York, New York

                                                                  EDGARDO RAMOS, U.S.D.J.




4
 However, the Court also encourages Plaintiﬀs to look for other ways of obtaining the information they
need so as to promptly serve Sun and Ho.



                                                    8
